Case 7:19-cv-00409 Document 8. Filed on 12/20/19 in TXSD Page 1 of 3

IN THE UNITED STATES DISTRICT COURT .
“FOR THE SOUTHERN DISTRICT OF TEXAS.
MCALLEN DIVISION

UNITED STATES OF AMERICA,-
Plaintiff,

ov, CASE NO. 7:19-CV-409.
6.10 ACRES OF LAND, MORE OR LESS, ..
SITUATE IN HIDALGO COUNTY,
STATE OF TEXAS; YOLANDA
. HERNANDEZ, ET AL.

COP COD CO? COD CO? COD COD COD COD COD CO? COD

Defendants.

 

 

WAIVER OF SERVICE OF JUDICIAL PROCESS

 

TO: ROLAND D.RAMOS _
Assistant United States Attorney
1701 W. Bus. Highway 83, Suite 600 -
McAllen, Texas 78501
I acknowledge receipt of your request to waive service of judicial process in this action
along with a copy of the Notice of Condemnation, two copies of this waiver form, and a self-
addressed postage-free envelope that I can use to return one signed copy of the waiver to you, at °
no cost tome. |
I, or the emtty on whose behalf Tam sete, agree to avoid the costs associated with formal
service of judicial process in | the mannet corte by Federal Rules of Civil fhscetian 4 and 71.1.
I understand that'l, « or the entity on ‘whose behalf I am acting, will retain all defenses or
objections to the lewren, the court’ s s jurisdiction, and the venue of the action, but that I waive any

obj ections to a defect in the Notice of Condemnation or in the service thereof. -

_ Page 1 of 3
- Waiver of Service of JP
Case 7:19-cv-00409 Document 8 Filed on 12/20/19 in TXSD Page 2 of 3

I imderstand that I, or the entity on whose behalf Iam amine, pursuant to Federal Rule of
Civil Proesdate 71.1, may file a notice of appearance if there is - objection or defense to the
taking of the condemned lands. In the alternative, if ine is an objection or defense to said inking,
L, or the entity on whose behalf am acting, must serve a answer upon plaintiff's attorney at the
address herein designated within twenty-one (21) days after being served with the Notice of
Condemnation. I further acknowledge that the answer must identify the pr operty in which I, or the |
entity on whose behalf I am acting, claim’ an interest, state the nature and extent of the interest
claimed, and state all objections or defenses to the ‘king, |
I, or the entity on whose behalf I am acting, understand that a failure to serve an answer
within emettoocme (21) days shall constitute a consent to the tdking and to the authority of the court
to stenead to hear the action and fix ing compensation, and shall constitute a waiver of all defenses
and objections not so presented. | |
I further rendered that at the trial of the issue of just compensation, whether or not I, or
‘the entity on athena behalf I am acting, have filed an answer Or served a notice of appearance, I
may present evidence as to the amount of just compensation to be paid for the property acquired

herein and I may share in the distribution of the awatd for compensation.

Page2of3
Waiver of Service of JP
Case 7:19-cv-00409 Document8 Filed on 12/20/19 in TXSD Page 3 of 3

By: A nadie Pocloon
SIGNATURE

wnaeicd co CKren
PRINTED NAME

(2) h14

DATE OF SIGNATURE

Please indicate your contact information below:

 
  
 
 

MAILING ADDRESS, |.
a
PHYSICAL ADDRESS (if different from mailing)

ti‘ ‘CS;

PHONE NUMBER

 

 

What is the best time to reach you at this phone

number? LIpay ‘Paineehtice

E-MAIL

 

Page 3 of 3
Waiver of Service of JP
